Exhibit 23.2 CONSENT OF INDEPENDENT AUDITORS The General Partner Mustang Capital Advisors, LP We consent to the use of our report dated May 6, 2008, with respect to the 2007 and 2006 consolidated financial statements of Mustang Capital Advisors LP and Subsidiaries, included herein and to the reference to our firm as experts in the registration statement. Our report refers to the fact that the financial statements include investments in securities whose fair value is estimated by the General Partner in the absence of readily ascertainable market values.
